

Exhibit 10.2










AMENDMENT TWO TO
PERSONAL LINES CUT-THROUGH
QUOTA SHARE REINSURANCE AGREEMENT


BY AND AMONG
TOWER INSURANCE COMPANY OF NEW YORK,
CASTLE POINT NATIONAL INSURANCE COMPANY,
TOWER NATIONAL INSURANCE COMPANY,
HERMITAGE INSURANCE COMPANY,
CASTLE POINT FLORIDA INSURANCE COMPANY,
KODIAK INSURANCE COMPANY,
NORTH EAST INSURANCE COMPANY,
YORK INSURANCE COMPANY OF MAINE,
MASSACHUSETTS HOMELAND INSURANCE COMPANY,
PRESERVER INSURANCE COMPANY
AND
CASTLE POINT INSURANCE COMPANY,
as Ceding Companies,
AND
INTEGON NATIONAL INSURANCE COMPANY,


as Reinsurer











1





--------------------------------------------------------------------------------



PERSONAL LINES CUT-THROUGH
QUOTA SHARE REINSURANCE AGREEMENT


THIS PERSONAL LINES CUT-THROUGH QUOTA SHARE REINSURANCE AGREEMENT (this
“Agreement”) is entered into on March 20, 2014 by and among TOWER INSURANCE
COMPANY OF NEW YORK, an insurance company organized under the laws of New York,
CASTLE POINT NATIONAL INSURANCE COMPANY, an insurance company organized under
the laws of Illinois, TOWER NATIONAL INSURANCE COMPANY, an insurance company
organized under the laws of Massachusetts, HERMITAGE INSURANCE COMPANY, an
insurance company organized under the laws of New York, CASTLE POINT FLORIDA
INSURANCE COMPANY, an insurance company organized under the laws of Florida,
KODIAK INSURANCE COMPANY, an insurance company organized under the laws of New
Jersey, NORTH EAST INSURANCE COMPANY, an insurance company organized under the
laws of Maine, YORK INSURANCE COMPANY OF MAINE, an insurance company organized
under the laws of Maine, MASSACHUSETTS HOMELAND INSURANCE COMPANY, an insurance
company organized under the laws of Massachusetts, PRESERVER INSURANCE COMPANY,
an insurance company organized under the laws of New Jersey, and CASTLE POINT
INSURANCE COMPANY, an insurance company organized under the laws of New York
(the “Ceding Companies” and, each a “Ceding Company”), and INTEGON NATIONAL
INSURANCE COMPANY, an insurance company organized under the laws of North
Carolina (the “Reinsurer”) (collectively, the “Parties”).
WHEREAS, the Parties hereby wish to amend this Agreement to adjust the Ceding
Commission for Subject Policies with effective dates on or after January 1,
2014, the Parties agree as follows:
1.
The definition of “Commission Percentage” in Section 1.1 of this Agreement is
hereby deleted in its entirety and replaced with the following:

“Commission Percentage” means twenty percent (20%) with respect to Premiums for
Existing Contracts and twenty-two percent (22%) with respect to Premiums for
Subject Policies with effective dates on or after January 1, 2014. In the event
the Merger Agreement is terminated by ACP Re other than for a material breach of
the Merger Agreement by Tower, the Commission Percentage for Premiums for
Subject Policies shall increase to twenty-five percent (25%), with any increase
in the Commission Percentage taking effect as to Ceding Commissions with respect
to Premiums written on or after such termination.
2.
All other terms and conditions remain in effect.








































Signature Page Follows


 

--------------------------------------------------------------------------------



CEDING COMPANIES:


TOWER INSURANCE COMPANY OF NEW YORK




By    /s/ Elliot S. Orol                


Title    SVP                    


CASTLE POINT NATIONAL INSURANCE COMPANY




By    /s/ Elliot S. Orol                


Title    SVP                    


TOWER NATIONAL INSURANCE COMPANY




By    /s/ Elliot S. Orol                


Title    SVP                    


HERMITAGE INSURANCE COMPANY




By    /s/ Elliot S. Orol                


Title    SVP                    


CASTLE POINT FLORIDA INSURANCE COMPANY




By    /s/ Elliot S. Orol                


Title    SVP                    


KODIAK INSURANCE COMPANY




By    /s/ Elliot S. Orol                


Title    SVP                    


NORTH EAST INSURANCE COMPANY




By    /s/ Elliot S. Orol                


Title    SVP                    









- 3 -



--------------------------------------------------------------------------------



YORK INSURANCE COMPANY OF MAINE




By    /s/ Elliot S. Orol                


Title    SVP                    


MASSACHUSETTS HOMELAND INSURANCE COMPANY




By    /s/ Elliot S. Orol                


Title    SVP                    


PRESERVER INSURANCE COMPANY




By    /s/ Elliot S. Orol                


Title    SVP                    


CASTLE POINT INSURANCE COMPANY


By    /s/ Elliot S. Orol                


Title    SVP                    


 
REINSURER:


INTEGON NATIONAL INSURANCE COMPANY


By    /s/ Mike Weiner                


Title    Chief Financial Officer             





- 4 -



--------------------------------------------------------------------------------



Exhibit A


[Intentionally Omitted]


[ ]





Exhibit A





--------------------------------------------------------------------------------



Exhibit B
Endorsement No. __


CUT-THROUGH ENDORSEMENT


This Endorsement is made by and between [National General Affiliate] Insurance
Company (the “Reinsurer”) and [Tower Affiliate] (the “Company”) for the benefit
of the Insured named below with regard to Policy No. ___ issued by the Company,
to the Insured named below (the “Policy”)


Effective Date of This Endorsement:__________


Effective Date of Policy:___________


Name Insured:__________


The Reinsurer and the Company agree as follows:


In the event that the Company is declared insolvent by a court of competent
jurisdiction and is unable to pay a loss(es) under the Policy occurring on or
after the Effective Date of this Endorsement (a “Covered Loss”), (A) the
Reinsurer will be liable to the Insured for such Covered Loss and will make
payment directly to the Insured, subject to the terms, limits and conditions
contained in the Policy, (B) the Reinsurer shall be subrogated to all rights of
the Insured and the Company to the extent of such payment, and (C) the Insured
will have a direct right of action against the Reinsurer for amounts payable
under the Policy with respect to such Covered Loss.


New York, NY                    New York, NY


This __ day of ___, 2014                This __ day of __, 2014


[TOWER AFFILIATE]
INTEGON NATIONAL INSURANCE COMPANY



By:__________________________            By:________________________


Title:_________________________         Title:_______________________





Exhibit B



--------------------------------------------------------------------------------



Exhibit C


Reported Claims


Each Ceding Company will provide prompt notice via electronic transmission (or
as otherwise directed by Reinsurer) to the Reinsurer or its designee of all
Claims where or in connection with:


1. The total loss reserve is $250,000 or greater;


2. amputations requiring a prosthesis;


3. brain damage affecting mentality or central nervous system (such as permanent
disorientation, behavior disorder, personality change, seizures, motor deficit,
inability to speak, hemiplegia or unconsciousness);


4. blindness;


5. burns (a) of the 3rd degree involving over 30% of body, (b) of the 2nd degree
involving 50% of the body or (c) that are electrical and involve any of the
following: internal injury, amputations, spinal cord damage and brain injury;


6. multiple fractures involving one or more members or non-union;


7. fracture of both heels (bilateral oscalis fractures);


8. massive internal injury affecting body organs;


9. any injury resulting in permanent total disability;


10. fatalities;


11. any other serious injury;


12. each claim or loss where there is continuous lost time in excess of four (4)
years and which has not been previously reported to Reinsurer;


13. receipt of any suit or demand that seeks extra-contractual damages;


14. the following injuries are identified: fatalities, brain injury damage
affecting mentality or central nervous system, spinal cord injury involving loss
of mobility, significant burns or massive internal injury;


15. such Claims are reported 60 days or longer after the date of Loss;


16. any reported fire Loss (a) when the total insured value of the structure is
more than $5,000,000, (b) when a cause and origin investigator is appointed or
(c) when the policy involves financial Losses; and


17. any suspected fraudulent Claim or Loss due to fraud.





Exhibit C



--------------------------------------------------------------------------------



Exhibit D


Loss Fund Account Procedures


In addition to the direction expressly set forth in the Agreement, the Ceding
Companies (collectively, the “Claims Administrator”) agree to comply with the
following procedures (the “Loss Fund Account Procedures”). In the event of any
conflict between the Loss Fund Account Procedures and the Agreement, the
Agreement shall govern.


Where the following procedure directs Claims Administrator to report to
Reinsurer, such report should be directed to be designated in writing by the
Reinsurer.


I.
CLAIM LOSS FUND ACCOUNT PROCEDURES



A.
Reinsurer will fund the Claim Loss Fund Account. The Claim Loss Fund Account
will be funded in an amount that the Claims Administrator and Reinsurer agree is
necessary for the purpose of paying Claims and Loss Adjustment Expenses under
the Subject Policy(ies).



B.
The Loss Fund Account will be established by the Claims Administrator in
Reinsurer’s name; will be funded by Reinsurer; and will be administered,
monitored and maintained by the Claims Administrator at such bank approved from
time to time by Reinsurer, said account being exclusively dedicated to purpose
described in subsection I.A. immediately preceding. The account name will be
“Tower Insurance Claims Fund FBO [Reinsurer Name]”. Reinsurer will be authorized
by Claims Administrator to designate up to four Authorized Check Signers on the
account. Claims Administrator is responsible for all administration or banking
fees charged to the escrow account. The deposits of funds in such bank shall be
insured by the Bank Insurance Fund or the Savings Associations Insurance Fund of
the Federal Deposit Insurance Corporation.



Claims Administrator shall maintain such account in a fiduciary capacity
separate and apart from any operating or other funds of Claims Administrator,
and separate and apart from any other funds maintained by Claims Administrator
on behalf of any other entity or person. The Claims Administrator shall not
change the bank where the Loss Fund Account(s) is maintained without the prior
written approval of Reinsurer. The account will be established with Positive Pay
unless otherwise approved in writing by Reinsurer.


C.
At the inception of the Policy(ies) and at the beginning of each month, the
amount of the Loss Fund Account will equal an amount which represents a good
faith estimate by Reinsurer of the number of days and expected paid Claims and
Loss Adjustment Expenses. The initial amount of the Loss Fund Account will be
determined and deposited by Reinsurer.



D.
Claims Administrator and Reinsurer will review the amount of this Loss Fund
Account periodically to determine the adequacy of the fund to cover a good faith
estimate of the number of days of expected paid claims (including paid Loss
Adjustment Expenses), and Claims Administrator will provide Reinsurer with a
quarterly cash flow forecast in a form and manner to be agreed upon.
Notwithstanding the procedure above, Reinsurer will also monitor the adequacy of
the Claim Loss Fund Account and, when necessary, request to adjust the deposit
to maintain the revised indicated needed amount. Reinsurer will advise Claims
Administrator when the minimum amount is to be changed.



E.
Claims Administrator will administer and maintain the Claim Loss Fund Account
and reconcile the account monthly.







--------------------------------------------------------------------------------



F.
Claims Administrator will provide a report to Reinsurer by the tenth (10)
business day of each month which indicates monthly, in arrears, a reconciliation
of the claim Loss Fund Account, with the following information:



1.
The previous closing account balance for the Claim Loss Fund Account;        

2.
Deposits made to the Claim Loss Fund Account during the month;

3.
Itemization and application of the month’s disbursements by location, check
number, claim number and payment amount;

4.
The Claim Loss Fund Account balance to the end of the month; and,

5.
A Reconciliation of the Loss Run Inception-To-Date to the Total Loss Funding and
Ending Escrow Claim Loss Fund Account Balance in a format acceptable to
Reinsurer.



From time to time, Reinsurer may request Claims Administrator to provide
additional summary or detail reports in printout or electronic format.


G.
If the Agreement is terminated Claims Administrator shall monitor and administer
the Claim Loss Fund Account until all liabilities under the Policy(ies) have
been resolved or completely paid.



H.
Claims Administrator shall have no investment authority, or responsibility to
Reinsurer with respect to funds deposited in the Claim Loss Fund Account.



I.
Claims Administrator shall handle all correspondence, transactions and
instruments of payment in a manner that complies with all regulations concerning
the use of bank accounts. All Claim payments will be made in Claims
Administrator’s name, on Reinsurer’s behalf.



II.
LOSS PAYMENT PROCEDURE



A.
Claimants must be paid for covered claims in accordance with regulatory
requirements. For purposes of this paragraph A., the term “Claimants” means
individuals or organizations that make a Claim under the Policy(ies).



B.
Claims Administrator will establish procedures to make timely payments (within
agreed to and statutory time frames) of qualified loss when due, and shall have
the authority to commit funds from the Claim Loss Fund Account. Drafts or checks
should be issued in a timely manner and in accordance with the applicable rules,
regulations and laws applicable of the jurisdiction(s) involved.



C. Claims Administrator will retain copies of, or facsimile copies of, checks
for seven (7) years from the date of bank clearance.





- 2 -
 